 8:19-cv-00130-RGK-PRSE Doc # 29 Filed: 04/23/20 Page 1 of 2 - Page ID # 104




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE NARCISSE,

                   Plaintiff,                             8:19CV130

      vs.
                                              MEMORANDUM AND ORDER
JOHN    REYNOLDS,  MELANIE
WHITTAMORE-MANTZIOS,   and
SPENCE PROPEL,

                   Defendants.


       This matter is before the court on its own motion. On January 23, 2020, the
court entered an order allowing this matter to proceed to service of process and
directed the clerk of the court to obtain the last known addresses for Defendants
John Reynolds and Spence Propel from the United States Marshal. (Filing No. 10.)
The United States Marshal informed the court that they are unable to make a
reliable determination of the last good address for these two Defendants using their
normal policies and procedures. Plaintiff’s Complaint identifies Defendants
Reynolds and Propel as employees of the Nebraska Department of Health and
Human Services at the time of the events alleged in his Complaint, and, as the
court noted in its initial review order, it appears that Reynolds and Propel may no
longer be employed by that agency. (See Filing No. 10 at CM/ECF p. 12, n. 7.)
Accordingly, to aid in the progression of this case,

      IT IS ORDERED that:

      1.     No later than May 26, 2020, Ms. Phoebe L. Gydesen with the
Nebraska Attorney General’s Office, as counsel for Defendant Melanie
Whittamore-Mantzios in her official capacity, shall provide to the court the
addresses of Defendants John Reynolds and Spence Propel to the extent she knows
 8:19-cv-00130-RGK-PRSE Doc # 29 Filed: 04/23/20 Page 2 of 2 - Page ID # 105




or can reasonably ascertain them. The employment addresses of these individuals
will be sufficient if they are still employed with the Nebraska Department of
Health and Human Services or any other state agency. If, however, either of these
individuals is no longer employed with the State of Nebraska, their personal
addresses shall be filed under seal with the court.

      2.    The clerk of the court is directed to set a pro se case management
deadline using the following text: May 26, 2020: check for names and addresses
from Ms. Gydesen.

      Dated this 23rd day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
